Pee Cueiam,
This appeal is dismissed because the family settlement, upon which the appellant relies, is void in so far as it attempts to create for her an estate different from the trust provided for her in the instrument admitted to probate as her father’s will; but this is without prejudice to her right to renew her proceedings to contest his will and to move for the vacation of its probate, her objection to the probate having been withdrawn in pursuance of the said family agreement, and it is ordered that distribution in the court below be suspended for a period of ninety days, and as much longer as the appellant may reasonably require in the renewal of her proceedings to have the probate of the will vacated.
Appeal dismissed at the cost of the estate.